Citation Nr: 1703982	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  15-31 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION


The Veteran served on active duty with the United States Air Force from October 1954 to October 1980 including service in the Republic of Vietnam.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that reopened the Veteran's claim of service connection for heart disability but then confirmed and continued the denial of service connection on the merits.  

In an unappealed March 1982 rating decision, the RO denied service connection for a heart disability.  Generally, new and material evidence is required to reopen a previously denied claim.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  However, since that denial, there is a liberalizing law creating a new evidentiary standard for which a claim of entitlement to service connection for ischemic heart disease can be substantiated under 38 C.F.R. § 3.309(e) as a disease presumed to be related to herbicide exposure.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  Thus, new and material evidence is not necessary to reach the merits of the claim for service connection for heart disease, to include ischemic heart disease.  See Pelegrini v. Nicholson, 18 Vet. App. 112, 125 (2004); Spencer v. Brown, 4 Vet. App. 283, 230 (1993).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served in Vietnam and in July and November 2012 statements, his treating physician, Gary D. Hecht, M.D., diagnosed him as having ischemic heart disease.  A subsequent VA examination,  however, reflects that the Veteran does not have the disability.

The file reflects, however, that the Veteran receives regular VA care and records of his treatment, dated since June 2015, have not been associated with the claims folder.  Given the above development, the Board finds that a remand is also required to obtain another medical opinion as to the diagnoses and origins of the Veteran's claimed heart disorder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); See also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  As such, this appeal must be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file the Veteran's post-June 2015 treatment records from the Orlando and Gainesville VA Healthcare Systems.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records including any records held by Cardiology Associates of West Volusia including those generated by Dr. Hecht.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with his heart as well as any continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for a heart examination.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Has the Veteran been diagnosed with any heart disorder at any time during the pendency of the appeal including ischemic heart disease and, if so, what are those diagnoses?

(b)  As to each diagnosed heart disorder, is it at least as likely as not that it is related to or had its onset in service?

(c)  As to each diagnosed heart disorder, is it at least as likely as not that it is caused by a service-connected disability including diabetes mellitus?

(d)  As to each diagnosed heart disorder, is it at least as likely as not that it is aggravated (i.e., permanently worsened) by a service-connected disability including diabetes mellitus?

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding observable adverse symptomatology. 

In providing the requested opinions, the examiner should discuss, among other things, the service treatment records that document the Veteran's complaints and treatment for chest pains (see, e.g., service treatment records dated in July 1977 and April 1980), the VA treatment records which show his complaints and treatment for chest pains just a few months after his October 1980 separation from active duty (see, e.g., July 1981 echocardiogram; September 1981 treatment record), the diagnosis of probable coronary artery disease in 1988 (see January 1988 treadmill test), and Dr. Hecht's diagnosis of cardiac disease including ischemic heart disease (see Dr. Hecht's November 2012 letter) as well as the opinions provided by the Veteran's many VA examiners (see VA examinations dated in March 1982, August 2011, October 2011, June 2012, and July 2015).

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then adjudicate the claim.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC).  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

